Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 1 of 19. PageID #: 4759



   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO
   -----------------------------------------------------------------------
                                                                    :
   LEONARD MAZZOLA,                                                 :
                                                                    :        CASE NO. 1:19-cv-02519
                         Plaintiff,                                 :
                                                                    :
              vs.                                                   :        OPINION & ORDER
                                                                    :        [Resolving Docs. 62, 71, 73]
   ANTHONY TOGLIATTI, et al.,                                       :
                                                                    :
                         Defendants.                                :
                                                                    :
   -----------------------------------------------------------------------

   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Plaintiff Leonard Mazzola worked nearly 24 years as an Independence, Ohio police

   officer. 1 With this lawsuit, he brings First Amendment retaliation claims against Defendants

   Independence Mayor Togliatti, Independence Police Chief Kilbane, and Independence

   Law Director O’Brien. Mazzola also sues Defendant City of Independence. 2 Plaintiff also

   alleges that Defendants Togliatti, Kilbane, and O’Brien violated his civil rights under Ohio

   law. 3

             Defendant Togliatti filed a Motion for Summary Judgment, 4 Defendants Kilbane and

   O’Brien filed another Motion for Summary Judgment, 5 and Defendant City of

   Independence filed a third Motion for Summary Judgment. 6 The Court addresses each

   here.




             1
               Doc. 1 at 3.
             2
               Id. at 17, 19.
             3
               Id. at 20.
             4
               Doc. 62.
             5
               Doc. 71.
             6
               Doc. 73.
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 2 of 19. PageID #: 4760

   Case No. 1:19-cv-02519
   Gwin, J.

            For the following reasons, the Court DENIES Defendants’ Motions for Summary

   Judgment, with the exceptions that the Court GRANTS Defendant Togliatti’s motion for

   summary judgment on Plaintiff’s false light claim and GRANTS Defendant O’Brien’s

   motion for summary judgment.

      I.        Background

            Plaintiff Mazzola worked as a Lieutenant and patrol commander in the

   Independence police force. Mazzola was near the top of the chain of command in the

   force, reporting only to the deputy police chief and Defendant Chief Kilbane. 7

            With this case, Plaintiff Mazzola says Defendants forced him to resign his Lieutenant

   position 8 because Defendants believed---Plaintiff says falsely---that Plaintiff had been the

   source for a television news report that Independence’s Police Chief and Mayor enforced

   a traffic ticket quota requirement. 9 Plaintiff previously expressed his concern about the

   traffic ticket quota to Human Resources 10 and Defendant Mayor Togliatti. 11

            Plaintiff says Defendants retaliated against Plaintiff Mazzola for being understood to

   have exercised his First Amendment rights. Plaintiff and the reporter12 say Plaintiff had not

   sourced a critical television news report but Defendants believed he had 13 and forced his

   retirement in retaliation.

      II.       Discussion

                a. Summary Judgment Standard


            7
              Doc. 71-3 at 2.
            8
              Doc. 83 at 4.
            9
              Doc. 62-1 at 3; Doc. 71-3 at 4–5; Doc. 83 at 2–3.
            10
               Doc. 83 at 1–2.
            11
               Id.
            12
               Doc. 83 at 6.
            13
               Doc. 71-3 at 7–9, Doc. 62-1 at 3–4.
                                                        -2-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 3 of 19. PageID #: 4761

   Case No. 1:19-cv-02519
   Gwin, J.

           A party is entitled to summary judgment if “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there

   is no genuine issue as to any material fact and that the moving party is entitled to judgment

   as a matter of law.” 14 “A genuine dispute of material fact exists ‘if the evidence is such that

   a reasonable jury could return a verdict for the nonmoving party.’”15 The Court views all

   of the evidence in the light most favorable to the nonmoving party. 16 The nonmoving party

   “must show sufficient evidence to create a genuine issue of material fact” 17 as to each of

   the claim’s required elements. A scintilla of evidence is not enough to defeat a summary

   judgment motion. 18

                  b. First Amendment Retaliation

           Plaintiff brings First Amendment retaliation claims under 42 USC § 1983 against

   Defendants Togliatti, Kilbane, O’Brien, and the City of Independence. 19

           In July 2018, Defendant former-Mayor Togliatti asked Defendant Police Chief

   Kilbane to explain a traffic ticket decline. 20 Seemingly in response to Mayor Togliatti’s

   questions regarding the lost ticket revenue, Chief Kilbane sent Plaintiff Mazzola an email

   asking for increased traffic citations. 21 Chief Kilbane repeated this order to Plaintiff Mazzola




           14
              Fed. R. Civ. P. 56(c).
           15
              Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
           16
              Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 500-501 (6th Cir. 2007) (citation
   omitted).
           17
              Id. (citation omitted).
           18
                Id.
           19
              Doc. 1 at 19.
           20
              Doc. 62-1 at 1.
           21
              Id.
                                                        -3-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 4 of 19. PageID #: 4762

   Case No. 1:19-cv-02519
   Gwin, J.

   in a memo two weeks later. 22 In part, Chief Kilbane directed Mazzola to prepare a written

   action plan for any officers who failed to issue sufficient tickets. 23

          Plaintiff Mazzola believed Mayor Togliatti and Police Chief Kilbane had misread

   the police department’s citation statistics. 24 Mazzola also claims that he thought a traffic

   citation quota would be unfair. Nonetheless, Plaintiff Mazzola instructed the officers he

   supervised to “conduct two to three enforcement actions per shift and believed he was

   following Kilbane’s order to increase citations.” 25

          Several months later and in early September 2018, Defendant Chief Kilbane brought

   disciplinary charges against Plaintiff Mazzola related to the ticket quota/productivity

   requirement. 26 With his charges, Chief Kilbane alleged “violations of several departmental

   orders, including insubordination.” 27

          At the September 2018 disciplinary hearing, Plaintiff Mazzola says he again tried to

   explain why he believed Chief Kilbane had misinterpreted the Department statistics and

   why he disagreed with the traffic ticket quota. 28                 Mazzola says the meeting was

   “confrontational.” 29




          22
             Doc. 62-1 at 1; Doc. 71-3 at 2.
          23
             Doc. 71-3 at 3 (citing Kilbane Dep. AtDoc. 65 at 154).
          24
             Doc. 83 at 1.
          25
             Doc. 83 at 1–2.
          26
             Doc. 71-3 at 3; Doc. 83 at 2; 62-1 at 2.
          27
             Doc. 71-3 at 3; Doc. 83 at 2; 62-1 at 2.
          28
             Doc. 83 at 2.
          29
             Doc. 67 at 223:6–13.
                                                       -4-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 5 of 19. PageID #: 4763

   Case No. 1:19-cv-02519
   Gwin, J.

           After the September 2018, disciplinary hearing, Chief Kilbane did not discipline

   Mazzola but required Mazzola comply with the ticket quota. 30 Although he had earlier

   argued against the ticket quota, Mazzola says he complied with Defendant Chief Kilbane’s

   instruction and reprimanded an officer for not meeting a ticketing goal. 31

           On January 14, 2019, Fox 8 News television reporter Ed Gallek ran a story reporting

   that Independence pressured police officers to issue more traffic tickets. Gallek cited

   internal police department documents, including an email and a Mazzola memorandum

   about the quota/requirement. 32 In the television report, Gallek did not identify his source,

   although reporter Gallek later said the source was not Mazzola. 33

           Mazzola maintains that he did not give the documents to Gallek and says he did

   not give the documents to anyone else to pass on to Gallek. 34

           While these internal documents are public record, Defendants say the documents

   were improperly disclosed to reporter Gallek and that there was no news report mention

   of the documents in Gallek’s news report. 35

           In March 2019, Defendant City hired a private investigator to investigate how news

   reporter Gallek obtained city documents. 36                Defendant Chief Kilbane also required

   Mazzola take a polygraph test though the police department’s policy only allowed




           30
             Doc. 62-1 at 2; Doc. 71-3 at 3–4.
           31
             Doc. 83 at 2; Doc. 71-3 at 4.
          32
             Doc. 62-1 at 3; Doc. 71-3 at 4–5; Doc. 83 at 2–3.
          33
             Doc. 83 at 6.
          34
             Doc. 83 at 2–3.
          35
             Doc. 71-3 at 6; Doc. 62-1 at 3.
          36
             Doc. 71-3 at 6; Doc. 62-1 at 3–4. According to Plaintiff, the investigation was authorized by
   Defendant Togliatti at Defendant Kilbane’s request. Doc. 83 at 3.
                                                        -5-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 6 of 19. PageID #: 4764

   Case No. 1:19-cv-02519
   Gwin, J.

   polygraph tests in criminal investigations, not administrative ones. 37 Mazzola’s polygraph

   test results were interpreted as “indicative of deception.” 38

           The parties differ on the timeline and nature of events following the polygraph test,

   but Plaintiff Mazzola ultimately took early retirement. In summary, Mazzola claims that

   Defendants threatened that Plaintiff Mazzola could take early retirement or Independence

   would begin disciplinary efforts to demote him while putting him on a Brady-Giglio list

   that would be given to all criminal defendants whose cases he was involved with. 39 In

   contrast, Defendants claim that Mazzola retired before the City took any definitive

   disciplinary actions. 40

           Plaintiff says Defendants forced his retirement to retaliate because Defendants

   believed Plaintiff had sourced the critical television news report discussing traffic ticketing

   quotas. Plaintiff says he had not sourced the story and, says that even if he had sourced

   the story, it would be First Amendment protected conduct.

           To establish a First Amendment retaliation claim, Plaintiff Mazzola must show that

   1) he engaged in constitutionally protected speech or conduct, 2) that Defendants took “an

   adverse action against [him] that would deter a person of ordinary firmness from continuing

   to engage in that speech,” and 3) that there is a causal connection between the adverse

   employment action and the constitutionally protected speech. 41



           37
               Doc. 83 at 3. Plaintiff notes that the third-party investigator’s notes “about a First Amendment
   discussion” stated that “retaliation could be a problem.” Id. Defendants claim that the polygraph test was
   ordered at the third-party investigator’s suggestion. Doc. 71-3 at 8; Doc. 62-1 at 4.
            38
               62-1 at 4.
            39
               Doc. 83 at 5. Plaintiff’s deposition suggests that this call may have been earlier, around 2:00
   PM. Doc. 67 at 314:12–13. See also Doc. 83 at 4; Doc. 71-3 at 9.
            40
               Doc. 71-3 at 9.
            41
               Buddenberg v. Weisdack, 939 F.3d 732, 739 (6th Cir. 2019).
                                                         -6-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 7 of 19. PageID #: 4765

   Case No. 1:19-cv-02519
   Gwin, J.

           In turn, to be constitutionally protected, a public employee’s speech or conduct

   must satisfy three requirements: First, the employee must speak on a “matter of public

   concern.” 42 Second, the employee must speak in their capacity as a private person, “not

   as an employee pursuant to [their] official duties.” 43 Third, the employee “must show that

   his speech interest outweighs ‘the interest of the State, as an employer, in promoting the

   efficiency of the public services it performs through its employees.’” 44

                          i. Constitutionally Protected Speech

           Plaintiff’s speech and perceived speech were constitutionally protected.

           Plaintiff contends that he engaged in protected speech when he discussed his

   concerns related to the ticket quota/requirement with Human Resources officials and with

   Defendant Mayor Togliatti. In addition, Plaintiff Mazzola claims Defendants wrongly

   believed Mazzola to have engaged in protected speech by giving documents to and

   speaking with reporter Gallek. 45 Defendants believed Mazzola gave the documents to

   reporter Gallek, even though Mazzola says he did not.

           In both instances, the speech was a matter of public concern. “Speech involves

   matters of public concern when it can be fairly considered as relating to any matter of

   political, social, or other concern to the community, or when it is a subject of legitimate

   news interest; that is, a subject of general interest and of value and concern to the public.” 46



           42
                Mayhew v. Smyrna, 856 F.3d 456, 462 (6th Cir. 2017) (citing Connick v. Myers, 461 U.S. 138,
   143 (1983)).
           43
              Id. (citing Garcetti v. Ceballos, 547 U.S. 410, 421 (2006)).
           44
              Id. (quoting Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)).
           45
              Doc. 85 at 8–9. In Heffernan v. Paterson, a supervisor’s mistaken belief that employee had
   engaged in protected speech, when employee had not, did not bar a claim for First Amendment retaliation.
   136 S.Ct. 1412 (2016).
           46
              Buddenberg, 939 F.3d at 739 (citing Lane v. Franks, 573 U.S. 228, 241 (2014)).
                                                        -7-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 8 of 19. PageID #: 4766

   Case No. 1:19-cv-02519
   Gwin, J.

              In other words, the speech is of public concern if it “involves issues about which

   information is needed or appropriate to enable the members of society to make informed

   decisions about the operation of their government.” 47 Whether speech is a matter of public

   concern is a question of law for the Court to decide. 48

              Although non-binding precedent, the Sixth Circuit has said that police ticket quotas

   are of public concern. 49 The public can reasonably have concerns and interest regarding

   whether ticket quotas caused officers to issue tickets.

              Plaintiff Mazzola also raised questions regarding whether Police Chief Kilbane and

   Independence targeted out-of-town drivers for stricter enforcement.                          Again, disparate

   ticketing treatment is a public concern.

              Plaintiff spoke in his private citizen capacity. The essential question is “whether the

   speech at issue is itself ordinarily within the scope of an employee's duties, not whether it

   merely concerns those duties.”50                    While Plaintiff implemented and oversaw the

   quota/productivity requirement, his job duties did not task him to express concerns to then-

   Mayor Togliatti or Human Resources—he spoke outside of the chain of command.

              Likewise,        Plaintiff    enjoyed      no     media      responsibilities      regarding      the

   quota/productivity requirement. “Speech outside the chain of command is less likely to be




              47
                   Brandenburg v. Housing Authority of Irvine, 253 F.3d 891, 898 (6th Cir. 2001) (internal citations
   omitted).
              48
                   Van Compernolle v. Zeeland, 241 Fed. App’x. 244, 249 (6th Cir. 2007) (citing Garcetti, 547 U.S.
   at 418).
              49
                   Graham v. City of Mentor, 118 Fed. Appx. 27, 30 (6th Cir. 2004).
              50
                   Lane, 573 U.S. at 240.
                                                              -8-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 9 of 19. PageID #: 4767

   Case No. 1:19-cv-02519
   Gwin, J.

   within an employee's ordinary job responsibilities.” 51                As in Buddenberg, Mazzola’s

   responsibilities did not include raising ethical concerns with the Mayor or the media. 52

           Finally, the City’s “interests in ensuring that internal police documents are released

   according to [its] policies” 53 do not outweigh Mazzola’s free speech interests. The third

   element instructs that the employee’s speech must be sufficiently important to “outweigh

   the state’s interest, as an employer, in promoting the efficiency of the public services it

   performs through its employees.” 54             “In striking the balance, courts should consider

   whether an employee's comments meaningfully interfere with the performance of her

   duties, undermine a legitimate goal or mission of the employer, create disharmony among

   co-workers, impair discipline by superiors, or destroy the relationship of loyalty and trust

   required of confidential employees.” 55

           While the City may have had a legitimate efficiency interest in following official

   public document release procedures, 56 it does not outweigh Mazzola’s interest in speaking

   to Togliatti or, as Defendants believed, to the media. As Plaintiff notes, Mazzola’s speech

   did not interfere with his ability to perform his duties—he implemented the quota

   requirement—or otherwise impact police department’s operations. 57

           Plaintiff has shown that he engaged in constitutionally protected speech.



           51
                Buddenberg, 939 F.3d at 740.
           52
                Id.
           53
                Doc. 71-3 at 13.
           54
                Handy-Clay v. Memphis, 695 F.3d 531, 540 (6th Cir. 2012) (internal quotation omitted).
           55
                Williams v. Kentucky, 24 F.3d 1526, 1536 (6th Cir.1994). Defendants cite Cherry v. Pickell for
   the argument that, in the context of police departments, courts should show “deference to the city's
   judgment on the matter of discouraging public dissension within its safety forces.” 188 Fed. Appx. 465,
   469–70. That case is distinguishable, however, as the employee’s speech in that case dealt with an internal
   employment dispute and caused considerable disruption within the police force. Id. at 470.
           56
              Lane, 573 U.S. at 242.
           57
              Doc. 83 at 11.
                                                          -9-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 10 of 19. PageID #: 4768

    Case No. 1:19-cv-02519
    Gwin, J.

                         ii. Adverse Action

            To continue his First Amendment retaliation claim, Plaintiff must show that

    Defendants took “an adverse action against [him] that would deter a person of ordinary

    firmness from continuing to engage in that speech.” 58

            Defendants hang their summary judgment on arguments that they did not formally

    start an official discipline procedure against Plaintiff before his resignation.

            But, First Amendment retaliation adverse action claims are not limited to formal

    demotion, firing, or discipline. 59        Constructive discharge can be an adverse action. 60

    Constructive discharge claims requires a plaintiff show that 1) the employer deliberately

    created intolerable working conditions, “as perceived by a reasonable person,” 2) the

    employer intended to force the employee to quit, and 3) the employee actually quit. 61

            Viewed in the light most favorable to Mazzola, while deciding whether to retire, he

    believed that Defendants gave him an ultimatum: Take early retirement and preserve his

    clean disciplinary record or face demotion “down to patrolman, where he would be

    supervised by his former subordinates and performing work far below his experience level

    (and for far less money), while being publicly branded a liar any time he testified in court.” 62




            58
                 Buddenberg, 939 F.3d at 739.
            59
                 Defendants argue that an investigation, such as the one in this instance, cannot be an adverse
    action. Doc. 71-3 at 15 (citing Ehrlich v. Kovack, 710 F.App’x 646, 650 (6th Cir. 2017)). Some of
    Defendants legal support is persuasive but nonbinding, see Breau v. City of Garland, 205 F.3d 150, 158
    (5th Cir. 2000), while some is not directly on point. See Ehrlich, 710 F.App’x at 650. Investigations could
    be adverse actions. Zickes v. County, 2077 F. Supp. 3d. 769, 780 (N.D. Ohio 2016) (stating that an
    investigation could be an adverse action, given “its length and many stages”). In this instance, though,
    Plaintiff’s constructive discharge claim is sufficient to weigh against summary judgment.
              60
                 Buddenberg, 939 F.3d at 740 (citing Savage v. Gee, 665 F.3d 732, 739 (6th Cir. 2012)).
              61
                 Savage, 655 F.3d at 740.
              62
                 Doc. 83 at 14.
                                                         -10-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 11 of 19. PageID #: 4769

    Case No. 1:19-cv-02519
    Gwin, J.

            This Court will not give summary judgment here. A reasonable jury could find that

    the threatened punishment, although not formally implemented, went beyond “criticisms

    and public challenges” that are insufficient to show intolerable working conditions.

    Further, a jury could find that Defendants’ actions in relaying the planned demotion and

    other punishments, that Mazzola saw as a done deal, were intended to push him toward

    early retirement. 63

                        iii. Causal Connection

            Finally, sufficient evidence establishes a causation issue that defeats summary

    judgment. To establish a First Amendment retaliation claim, a plaintiff must show a causal

    connection between the constitutionally protected speech and the adverse employment

    action. 64

            Plaintiff Mazzola did not decide to retire out of the blue. Plaintiff argues that his

    discussions with Human Resources and Defendant Togliatti about the traffic quota and

    Defendants mistaken belief that Plaintiff Mazzola spoke to reporter required him to retire

    or face severe punishment. 65          Defendant O’Brien’s email regarding potential charges

    provides one example of evidence that suggests Plaintiff’s fears were legitimate.

            Defendants respond that Plaintiff’s unsubstantiated punishment fear after a failed

    polygraph test led him to retire. They argue that insufficient evidence shows causation. 66




            63
                Savage, 665 F.3d at 739 (“To determine if there is a constructive discharge, both the employer's
    intent and the employee's objective feelings must be examined.”) (internal citation removed).
             64
                Buddenberg, 939 F.3d at 739.
             65
                Doc. 83 at 15.
             66
                Doc. 71-3 at 18–19.
                                                         -11-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 12 of 19. PageID #: 4770

    Case No. 1:19-cv-02519
    Gwin, J.

    This is a question of material fact that is appropriate for a factfinder, not summary

    judgment. 67

            For these reasons, Defendants Kilbane, O’Brien, and Togliatti’s motion for summary

    judgment for Plaintiff’s First Amendment retaliation claims are denied.

                  c. Defendant City of Independence’s Liability

            Defendant City of Independence also moves for summary judgment on Plaintiff’s

    42 U.S.C. § 1983 First Amendment retaliation claim. Municipalities are liable when the

    allegedly unconstitutional municipal action “implements or executes a policy statement,

    ordinance, regulation, or decision officially adopted and promulgated by that body's

    officers,’ or where such actions emanate from informal governmental custom.” 68

            This is not a respondeat superior claim, rather, a plaintiff must establish that a

    municipality was the “moving force” by “showing that the municipality had a ‘policy or

    custom’ that caused the violation of his rights.” 69

            A plaintiff can show a policy or custom by proving: “(1) the existence of an illegal

    official policy or legislative enactment; (2) that an official with final decision making

    authority ratified illegal actions; (3) the existence of a policy of inadequate training or

    supervision; or (4) the existence of a custom of tolerance or acquiescence of federal rights

    violations.”70




            67
                 Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999).
            68
                 Alman v. Reed, 703 F.3d 887, 902 (6th Cir. 2013) (citing Monell v. Dep't of Soc. Servs., 436
    U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
            69
               Wright v. Euclid, 962 F.3d 852, 879–880 (6th Cir. 2020) (citing Monell, 436 U.S. at 690).
            70
               Jackson v. Cleveland, 925 F.3d 793, 828 (6th Cir. 2019)
                                                          -12-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 13 of 19. PageID #: 4771

    Case No. 1:19-cv-02519
    Gwin, J.

            As described above, for the purposes of summary judgment, Plaintiff Mazzola has

    established a prima facie constitutional violation. In making a Monell claim, Mazzola must

    show that the City was responsible for the constitutional violation. 71

            Mazzola makes two main arguments: First, that a policymaker (Defendant Mayor

    Togliatti) or an authorized subordinate (Kilbane or O’Brien) violated Mazzola’s speech

    rights through their investigation and their disciplinary ultimatum. 72 And second, that City

    policy is a prior restraint in violation of the First Amendment because it limits employees’

    ability to speak to the media and release documents or information without “proper

    authorization.” 73

            On the first argument, when a “plaintiff alleges that an unconstitutional municipal

    policy is evinced by a single decision by a municipal official, ‘only those municipal officials

    who have ‘final policymaking authority’ may by their actions subject the government to

    § 1983 liability’ and that state law determines whether a municipal official has “final

    policymaking authority.” 74 Plaintiffs show that the Independence City Charter gives the

    mayor final employment decision authority. 75 Regarding employee practices, the mayor

    makes the policy and he makes the policy when he ratifies subordinates actions.. 76

            Plaintiff’s claim against the City survives summary judgment. Whether the mayor

    ratified the investigation or the potential punishment are factfinder questions.




            71
                 Graham v. Washtenaw, 358 F.3d 377, 382 (6th Cir. 2004).
            72
               Doc. 84 at 14–18.
            73
               Id. at 18-20.
            74
               Jones v. Clark County, 959 F.3d 748, 762 (6th Cir. 2020) (citing St. Louis v. Praprotnik, 485 U.S.
    112 (1988)).
            75
               Doc. 84 at 15.
            76
               Praprotnik, 485 U.S. at 127.
                                                         -13-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 14 of 19. PageID #: 4772

    Case No. 1:19-cv-02519
    Gwin, J.

           Defendant City counters that neither Defendant former Mayor Togliatti nor

    Defendant Kilbane had final policymaking authority over Plaintiff’s employment because

    the City’s Civil Service Commission can review the mayor’s employment decisions and

    because Mazzola’s Collective Bargaining Agreement permitted a grievance of employment

    decisions. 77

           But Defendant City relies upon cases involving different facts where the

    policymakers were not, as here, alleged to be the mayor or the “final word” in the city. 78

    Further, the issue here is more whether a final policymaker offered Mazzola an ultimatum—

    face demotion or retire—and less whether the investigation and polygraph test were actions

    indicative of a city policy.

           On this point, the Plaintiff’s citation of Milardo v. Westbrook persuades even though

    it is not controlling: “Whether an official is a policymaker ‘depends on whether [his] word

    is final within [the City’s] structure of government, not on whether a neutral decisionmaker

    ultimately can undo its decisions.’”79

           For these reasons, summary judgment fails on Plaintiff’s Monell claim. In addition,

    Plaintiff’s second Monell liability argument need not be fully considered. Still the it could

    be a viable argument: With this argument, Plaintiff Mazzola contends that the investigation

    and the alleged retaliation against him were based upon city policies restricting employees’

    abilities to give interviews or release information without prior authorization. Plaintiff

    Mazzola says the restrictions are unconstitutional prior restraints on speech. 80



           77
              Doc. 73-3 at 6–9.
           78
              Id. at 7-9.
           79
              Doc. 84 at 16 (citing Milardo v. Westbrook, 120 F.Supp. 3d 206, 215 (D. Conn. Aug. 10, 2015)).
           80
              Id. at 18. See Jackson v. Cleveland, 925 F.3d 793, 828 (6th Cir. 2019).
                                                      -14-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 15 of 19. PageID #: 4773

    Case No. 1:19-cv-02519
    Gwin, J.

            According to Mazzola, the city is liable in this case because the city’s policies

    “preemptively” restrict employees’ speech, even when they are speaking as private

    citizens, by requiring them to seek authorization from a government official. The policies

    threaten punishment if they do not seek permission. 81 The record is not clear whether this

    is an example of ““unbridled discretion in the hands of government official or agency.” 82

    But Defendant’s argument that the City’s policies are not prior restraints because employees

    are not totally barred from speaking does not prevail here. 83

                  d. Qualified Immunity

            Defendants Togliatti, Kilbane, and O’Brien each argue that they are entitled to

    summary judgment based on qualified immunity.

            The doctrine of qualified immunity provides that “government officials performing

    discretionary functions generally are shielded from liability for civil damages insofar as

    their conduct does not violate clearly established statutory or constitutional rights of which

    a reasonable person would have known.” 84 Relying upon the Sixth Circuit Buddenberg v.

    Weisdack decision, Plaintiff has alleged facts sufficient to support his claim that he engaged

    in constitutionally protected speech (or was believed to have done so) that motivated

    Defendants adverse action against him. Plaintiff Mazzola satisfies the first prong of the

    qualified immunity inquiry. 85




            81
                 Doc. 84 at 19.
            82
               Spain v. Mansfield, 915 F.Supp. 919, 923 (N.D. Ohio 1996) (citing Lakewood v. Plain Dealer
    Pub. Co., 486 U.S. 750, 757 (1988)).
            83
                 Doc. 89 at 11.
            84
                 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
            85

                                                         -15-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 16 of 19. PageID #: 4774

    Case No. 1:19-cv-02519
    Gwin, J.

            The Sixth Circuit in Buddenberg went on to say that it has “long recognized that a

    public employer may not retaliate against an employee for her exercise of constitutionally

    protected speech.” 86 Kilbane and Togliatti each participated in hiring, firing, and oversight

    of the police department in different ways and should have known that retaliation for First

    Amendment speech in the form of constructive discharge is not permitted. Defendant

    O’Brien, however, is entitled to qualified immunity. In this instance, O’Brien, as attorney

    for the City, served as a conduit not a decisionmaker for potential punishment.

            O’Brien’s involvement was largely limited to relaying information.                     Defendant

    O’Brien, Defendant City’s law director, testified that he told union lawyer Phillips that the

    City planned to punish Mazzola and “expected Phillips” to relay that information. 87

    Further, O’Brien emailed Phillips just before noon and outlined the City’s potential charges

    against Mazzola. 88 The record does not show that Mazzola ever saw this email. 89

            The evidence is insufficient to show that he was acting in a “discretionary” capacity

    to violate Mazzola’s First Amendment rights. As the interlocutor between the City and

    Phillips and as the City’s law director, the evidence does not show that Defendant O’Brien

    clearly violated Mazzola’s rights or that he had any decision-making input into the alleged

    retaliation scheme. In other words, it is not clear that “a hypothetical official, standing in


            86
                Id. (citing See v. Elyria, 502 F.3d 484, 495 (6th Cir. 2007); Chappel v. Montgomery County Fire
    Protection Dist. No. 1, 131 F.3d 564, 580 (6th Cir. 1997)).
             87
                Id.
            88
                Doc. 83 at 4. The charges included “Lying during a formal internal investigation on the
    unauthorized dissemination of departmental documents; Lying to the Mayor regarding performance
    measurement standards allegedly approved by the Chief[;] Intentionally ignoring a previous departmental
    order, ten (10) incidents of usurping his superiors to directly communicate with City officials and
    employees regarding departmental staffing, training, and policies and procedures[;] [and] The release of
    departmental documents outside of the police department[.]” Id. at 4–5 (citing O’Brien Dep.Doc. 80 at
    97:23–99:12; Defs.’ Ex. 56 to O’Brien Dep.)).
             89
                Doc. 62-1 at 6; Doc. 62-14. However, Phillips and O’Brien had spoken on the phone before
    O’Brien sent that email and Phillips indicated that Mazzola was considering retirement. Doc. 62-1 at 6.
                                                        -16-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 17 of 19. PageID #: 4775

    Case No. 1:19-cv-02519
    Gwin, J.

    the [O’Brien]'s shoes, would necessarily have understood that taking the steps challenged

    by the plaintiff would violate the plaintiff's clearly established” First Amendment Rights. 90

                e. State Law Claims

           Defendants Togliatti, Kilbane, and O’Brien argue that they are entitled to summary

    judgment on Ohio law claims of civil liability for criminal interference with civil rights

    pursuant to R.C. 2307.60 and R.C. 2921.45 because Mazzola’s rights were not violated. 91

    Because the Court finds that Plaintiff has shown sufficient evidence to raise a jury issue of

    a constitutional violation, Defendants are not entitled to summary judgement.

                f. False Light Claim Against Defendant Togliatti

           Defendant former-Mayor Togliatti asserts that he is entitled to summary judgment

    on Plaintiff Mazzola’s Ohio false light claim.

           After Plaintiff filed this suit on October 28, 2019 and “less than a week before the

    mayoral election,” Defendant Togliatti posted a video to his campaign’s Facebook page,

    stating that the lawsuit’s allegations were false. 92 Plaintiff Mazzola claims Mayor Togliatti

    “falsely accus[ed] Mazzola of filing suit to harm him politically,” and “recklessly cast

    Mazzola’s motivations in a false light.” 93 Togliatti responds that his statements were

    opinion and that he is immune from false light liability under Ohio law. 94

           In Ohio,

           one who gives publicity to a matter concerning another that places the other before
           the public in a false light is subject to liability to the other for invasion of his privacy
           if (a) the false light in which the other was placed would be highly offensive to a


           90
              Cullinan v. Abramson, 128 F.3d 301, 309 (6th Cir. 1997).
           91
              Doc. 71-3 at 20; Doc. 62-1 at 16.
           92
              Doc. 62-1 at 6–7.
           93
              Doc. 85 at 19.
           94
              Doc. 90-1 at 15.
                                                      -17-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 18 of 19. PageID #: 4776

    Case No. 1:19-cv-02519
    Gwin, J.

            reasonable person, and (b) the actor had knowledge of or acted in reckless disregard
            as to the falsity of the publicized matter and the false light in which the other would
            be placed. 95

    In turn, publicized means “that the matter is made public, by communicating it to the

    public at large, or to so many persons that the matter must be regarded as substantially

    certain to become one of public knowledge.”96 The statement must be false but “[i]t is

    enough that he is given unreasonable and highly objectionable publicity that attributes to

    him characteristics, conduct or beliefs that are false, and so is placed before the public in

    a false position.” 97

            The real question, then, is whether the video placed Mazzola in a false light that a

    reasonable person would find “highly offensive” and whether the actor had knowledge of

    the falsity or acted with reckless disregard. 98             Viewed in the light most favorable to

    Mazzola, the video implies that Mazzola filed this “suit to harm [Togliatti] politically.”

    Defendant Togliatti said that this lawsuits allegations were “absolutely false” and that he

    was blindsided by the suit.” 99 Further, Mazzola contends that his reputation was harmed

    when Togliatti claimed that Mazzola had failed his polygraph test, “despite the fact that, as

    of October 28, 2019, the polygraph examiner had not issued any report.” 100

            The Court finds insufficient evidence to find Mayor Togliatti’s video highly

    offensive. Togliatti’s video’s statement that Mazzola’s claim was untrue was insufficient to



            95
               Welling v. Weinfeld, 113 Ohio St.3d 464, 473 (Ohio 2007).
            96
               Id. at 472.
            97
               Alahverdian v. Grebinski, No. 3:13–cv–00132; 2014 WL 2048190, at *12–13 (S.D. Ohio May
    19, 2014) (citing Restatement (Second) of Torts § 652E (Am. Law Inst. 1977)).
            98
               King v. Semi Valley Sound, LLC, No. 25655, 2011 WL 2853215, at *3.
            99
               Doc. 85 at 19. Mazzola notes that Togliatti had received letters alerting him to a litigation hold
    in the matter for months, so the suit was not a surprise. Doc. 7 at 23.
            100
                  Id.
                                                          -18-
Case: 1:19-cv-02519-JG Doc #: 147 Filed: 10/15/20 19 of 19. PageID #: 4777

    Case No. 1:19-cv-02519
    Gwin, J.

    be highly offensive. For example, in a different case, plaintiff made a viable false light

    claim where defendant published plaintiff’s personal information (such as name, address,

    and photograph) and falsely labeled him a registered sexual offender. 101 In another case,

    defendants publicized that their neighbor-plaintiffs were cutting down trees and polluting

    streams on their property, when plaintiffs showed that was not the case. 102 Unlike these

    cases, Togliatti’s video speaks more to his opinion than it attributes “characteristics,

    conduct or beliefs that are false” to Mazzola.

        III.          Conclusion

               For the foregoing reasons, the Court DENIES Defendants’ summary judgment

    motions with the exceptions that the Court GRANTS Defendant Togliatti’s motion for

    summary judgment on Plaintiff’s false light claim and GRANTS Defendant O’Brien’s

    motion for summary judgment.

    IT IS SO ORDERED.



    Dated: October 15, 2020                                        s/     James S. Gwin
                                                                   JAMES S. GWIN
                                                                   UNITED STATES DISTRICT JUDGE




               101
                     King v. Semi Valley Sound, LLC, No. 25655, 2011 WL 2853215, at *3–4.
               102
                     Mangelluzzi v. Morley, 40 N.E.3d 588, 599 (Ohio Ct. App. 2015). See also Mann v. Cincinnati
    Enquirer, No. No. C–090747, 2010 WL 3328631, at *3–4 (Ohio Ct. App. Aug. 25, 2010) (finding no
    viable false light claim were article misquoted dancer to say that he knew he was expected to have sex with
    customers as part of his job because the “gist of the article” did not paint him in a false light.)
                                                            -19-
